Andekson, J.,
delivered the opinion of the court.
This is an appeal from the final decree of the chancery court of Bolivar county by E. H. Wray, sheriff and tax collector of said county, perpetually enjoining appellant at the suit of the appellees, five of the banks of the said county, from collecting by distraint against said banks additional taxes claimed by appellant for the state, coun*50ty, and levee district for the year 1921. The cause was tried on bill, answer, and proofs. A decree was rendered holding that appellees were not due the additional taxes claimed by appellant, and perpetually enjoining appellant from collecting the same.
Appellees complied with section 4273, Code of 1906', as amended by chapter 193, Laws of 1920 (Hemingway’s Supplement 1921 section 6907), by making out and delivering to the assessor on or before the 1st day of May, 1921, the written statements under oath, showing their assets and values as provided by said statute. These returns of appellees showed the following under the extension column headed “Banks, capital stock, surplus and undivided profits, less assessments of real estateCleveland State Bank, eighty thousand dollars ; Bank of Merigold, thirty-seven thousand and one hundred dollars; Shelby Bank & Trust Company, one hundred eighteen thousand dollars; Citizens’ Bank, one hundred fifty-two thousand and nine hundred dollars; and Planters ’ Bank of Shaw, forty thousand dollars. The tax assessor of Bolivar county in making out his assessment rolls adopted the valuations shown in appellees’ returns. The board of supervisors published notice to taxpayers of its August equalization meeting, as required by section 5; chapter 323, Laws of 1920 (Hemingway’s Supplement 1921, section 7769cl'). At the equalization meeting in August representatives of appellees appeared before the board of supervisors, and orally requested that appellees’ assessments be reduced. After a hearing and consideration, the board of supervisors had the tax assessor of the county, through a deputy he had present, to change on the assessment rolls in red ink said assessments as follows: Cleveland State Bank, from eighty thousand dollars to forty thousand dollars; Bank of M'erigold, from thirty-seven thousand one hundred dollars to twelve thousand, five hundred dollars; Shelby Bank & Trust Company, from one hundred eighteen thousand, five hundred dollars *51to seventy-three thousand nine hundred dollars; Citizens ’ Bank, from one hundred fifty-two thousand nine hundred dollars to ninety-three thousand six hundred dollars; and Planters’ Bank from forty thousand dollars to twenty-five thousand dollars.
The board of supervisors, at the conclusion of said equalization meeting, passed an order on the minutes approving the assessment rolls as changed by interlineations and erasures. Appellees paid their state, county, and levee taxes for 1921 on the basis of their assessments so reduced by the board of supervisors. Thereafter appellant as tax collector, conceiving that the board of supervisors had no right under the law to reduce appellees ’ assessments, undertook to collect state, county, and levee taxes from each of appellees on the difference between said assessments as they were returned by appellees and first appeared on the assessment rolls and as they finally appeared on the rolls, after being reduced by the board of supervisors at its said equalization meeting. Appellant contends that the action of the board in making said reduction was illegal. On the other hand, appellees contend, and the court below so held, that no appeal having been prosecuted by any person interested from the action of the board of supervisors in reducing said assessments, its action in that respect was res adpidicata, and in this proceeding no inquiry could be made into whether said assessment ought to have been reduced or not. By section 6, chapter 323, Laws of 1920 (Hemingway’s Supplement 1921, section 7760dl), the „ board of supervisors at its equalization meeting in August is required to examine the assessments rolls, and hear and determine all objections thereto, and furthermore is required to “equalise the assessment and may increase or diminish the valuation of any property so that property of the same value shall he assessed for an equal sum.” (Italics ours). And section 7 of said Act (Hemingway’s Supplement 1921, section 7769el), provides that all persons shall be concluded by *52said assessment when approved at said equalization meeting by the board of supervisors from questioning its validity, except minors, etc. After the assessment rolls were approved at said equalization meeting, the clerk of the board of supervisors, as required by the Tax Commission Act, certified the recapitulation of the rolls to the state tax commission,- and thereafter on November 12, 1921, the state tax commission, by an order, approved the said assessment rolls, and certified that fact back to the clerk of the board of supervisors of Bolivar county, which order of the tax commission the board of supervisors had spread upon their minutes. Thereafter the clerk of the board of supervisors certified, as required by law, a copy of said assessment rolls so corrected and approved to appellant as tax collector of said county.
We are of opinion that .the decree of the chancery court appealed from is sustained by Darnell v. State Revenue Agent, 109 Miss. 570, 68 So. 780; and Yazoo-Delta Investment Co. v. Suddoth, 70 Miss. 416, 12 So. 246. In the first case referred to it was held that, where the board of supervisors had the question of valuation for taxes properly before it for decision and decided upon the value of the property assessed, its judgment in that respect could not be questioned, except by a direct appeal to the circuit court. It is not necessary, in order to authorize the board of supervisors at its equalization meeting to increase or decrease assessments, that written objections be filed. That, of course, is permissible. But at said meeting the board of supervisors is authorized on its own initiative to increase or diminish the assessments in order to get at the true value and promote equality in values. At said equalization meeting there are two fundamental considerations : First, the true value of the property assessed; second equality of value. All taxpayers of the county have been given notice as required by the statute of that meeting. They know that under the law the board of supervisors has the power and it is made its duty, to in*53crease or diminish their assessments in order to arrive at the true value, and at the same time bring about equality of value. No other notice is required, unless an assessment is increased more than five hundred dollars, in which event personal notice by mail is required. Section 6, chapter 323, Laws of 1922 (Hemingway’s Supplement 1921, section 7769dl). The board acts judicially at such meeting. Its judgment is final, and cannot be questioned, except by direct appeal.
In the latter case referred to (Investment Co. v. Suddoth, supra), it was held that it was not necessary for the minutes of the board of supervisors to show each specific change made in the assessment rolls at its equalization meeting. That after all corrections have been made on the rolls it is permissible for the board to approve the rolls by general order, and that any taxpayer failing to appeal from such an order is concluded by the assessment.
It follows from these views that the decree of the court below is correct.

Affirmed.